*945This case was heard at oral argument on petitioner Atlantic Tubing and Rubber Company’s motion to affirm the decree of the full Workmen’s Compensation Commission pursuant to Rule 16(g). The respondent was directed to show cause why his appeal should not be denied in view of the well settled principle of law that if there is any legal evidence upon which the Commission’s decree could reasonably be based, its findings are conclusive in the absence of fraud and cannot be disturbed on appeal. Gilbane Building Company v. Zorabedian, 113 R.I. 129, 318 A.2d 466 (1974); Auclair v. American Silk Spinning Company, 109 R.I. 395, 286 A.2d 253 (1972).
No cause having been shown the respondent’s appeal is denied and dismissed and the decree of the full Commission entered on March 15, 1977, is affirmed.
Lovett ir Linder, Ltd., Raul L. Lovett, for respondent.